Title: To John Adams from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 10 January 1801
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Adams, John

Dear SirLa Grange—20th Nione jan. the 10th. 1801 (U.S.)
Whether My Letters to America, or the Answers from My friends Have Miscarried I am Not Able to determine—Certain it is that the Correspondance, Either Official or private to Which duty and Affection Equally prompted me Has Been very Unfortunate—it were Superfluous, Not Being Guilty, to seek an Explanation as I Had Rather Accuse the piracies of European Vessels, than Any Neglect from My old Associates in the American Revolution—Now, My dear Sir, I write by Cn Pichon, the Consul General of france, Who Having Been Heartily and Essentially Employed in the Negociation, owes His Place to the Well deserved Confidence of this Governement, and As far as I can judge By the Sentiments I Have found in Him Will Be in the United States very Welcome And to Both Countries Really Useful—You know I did not Hesitate Loudly to Approve Your Resistance to the Insolence and Rapaciousness which under the french directory Had Been levelled Against the Honour and the Wealth of America—I was However Rekoned as Good a Citizen of france Abroad as I Can Be After My Return—Nor I am influenced in My Opinions By Any Participation to the Affairs of Government—The News of the 18th Brumaire, When The Common Wealth Whose Constitution Had Been Undone Two Years Before was Saved from Returning Anarchy and Terrorism, and the Liberal Patriotic Profusions Which Accompanied the Event, Brought me Here from Holland, Where I was very well, and this Spontaneous Arrival of Mine Has Been followed By the Radiation of the Comrades Who Had partaken in My Opposition to the Revolution of the 10th of August and in the proscription Resulting from it—My friends Have ReEnterd the political Carrier and in the Mixture of Public Men there is a Considerable Proportion of them—I Myself Am on Good terms with the fine Consul, My principal deliverer from Olmutz—But I Have Not, as it is obvious, Had Any Share in the New Constitutional Establishement— I do Not, nor will I Meddle with public Affairs, and I live with my family, in a Rural, Solitary place of Retirement—Here I preserve the love, the doctrine, and the Independence of trüe Liberty Which You Have Known in me five and twenty years Ago—It is With the freedom of those Sentiments, and with the deep, warm, patriotic affection which Binds me to the United States that I tell you, My dear Sir, I am persuaded of the Actual Good disposition of this Governement with Respect to them—it is to Be Hoped Both Countries will Renew their friendship, and Encrease their Intercourse Upon the Basis of Mutual dignity, and Mutual propi—it Has Been said I was going to America in a diplomatic Capacity—This Would Not at All Suit Me—I am An American Citizen and Soldier—I feel an Impropriety in Acting there a foreign part, Even a french one However plain and friendly—And Besides those Motives of delicacy, the Health of My Wife, the Circumstances of My family, My Son in the Army, one daughter Being, the other Not Being Yet Married Would Make it Impossible; Besides the Necessary Settlement of my Much Reduced fortune, to Go, at this Moment, Over the Atlantic—But I Hope the time is Not far, When I May Visit You as a private Citizen of the United States, and with the Greater Satisfaction as the Restoration of My Companions to their Country, permits, and to dispose of Myself instead of Waiting, as I did, for a proper Moment to facilitate their Recall. the Particulars I Give You, My dear Sir, Because I Have long Ago Experienced Your kind Interest in My Behalf—the papers and Intelligences from Europe will Acquaint You with the New Victories of our troops, the Result of Which Cannot fail Being an Immediate Continental Peace—England is Coming to a Negociation—I Wish their Governement May, this time, be in Earnest—My wife and family join with me in Affectionate Respect and friendship to You, Mrs Adams, and all the family not forgetting my dear friend and Adjudant General Smith. With the Highest Regard I Have the Honor to Be / dear Sir / Your Obedient Hb Servant

Lafayette